Citation Nr: 1033498	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  98-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had 20 years active duty service ending with his 
retirement in June 1977.  The appellant is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) from 
an August 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal was initially denied by Board decision in March 2000.  
The appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court), and the Court vacated the 
March 2000 Board decision by Order dated in March 2001.  The 
Board undertook additional development of the evidence, and this 
matter was remanded in September 2003 and February 2005 for 
further development.

The appeal was again denied by Board decision in March 2006.  The 
appellant appealed to the Court, and the Court vacated the March 
2006 Board decision by Order dated in March 2008.  The appeal was 
again denied by Board decision dated October 8, 2008.

As discussed in a Joint Motion for Remand granted by a December 
2009 Court Order, there has been a somewhat unusual procedural 
history to this case following the October 2008 Board decision.  
The appellant initiated an appeal of the October 2008 Board 
decision to the Court in May 2009.  In June 2009, the Board 
attempted to vacate its October 2008 decision and issued another 
decision as to the same issues in its stead.  The Board stated 
that additional evidence was associated with the claims file 
after the October 2008 Board decision that was received in August 
2008.  The Appellant initiated an appeal to the Court of this 
June 2009 Board action, but the Court granted VA's motion to 
dismiss that appeal, and the dismissal stated that the Board's 
subsequent vacation of the October 2009 Board decision and 
issuance of the June 2009 Board decision in its stead should be 
considered a nullity because the Board was without authority to 
issue such a decision.

Therefore, the Board acknowledges at this time the June 2009 
Board decision in the claims file is a nullity, and proceeds in 
this matter under the directives of the December 2009 Court Order 
vacating the October 2008 Board decision.

The Joint Motion for Remand granted by the December 2009 Court 
Order directed that the Board readjudicate this appeal with 
proper consideration of the evidence that was received at the 
Board, but not yet in the claims-file, at the time of the Board's 
vacated October 2008 decision.  The Board has undertaken the 
analysis below with consideration of that evidence, as well as 
further additional evidence submitted by the appellant more 
recently.

The appellant has recently presented to the Board additional 
evidence to be considered in his claim.  In a written statement 
dated in May 2010, the appellant's representative expressly 
waived preliminary RO review of the new evidence in accordance 
with 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran died in May 1997 of cholangitic carcinoma.

2.  Cholangitic carcinoma was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
cholangitic carcinoma, otherwise related to the Veteran's active 
duty service, including exposure to herbicides.

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service- 
connected disability etiologically related to the cause of the 
Veteran's death.

4.  The Veteran was not evaluated as permanently and totally 
disabled due to service-connected disability for a period of 10 
years prior to his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2009).

2.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have not 
been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 2002); 38 
C.F.R. § 21.3021(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Under 
the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the appellant's appeal stems from an August 1997 rating 
decision which was issued prior to enactment of VCAA.  However, 
in February 2004 and March 2004, VCAA letters were issued to the 
appellant.  These VCAA letters notified the appellant of what 
information and evidence is needed to substantiate her claims, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained by 
VA.

The Board finds that the defect with respect to the timing of the 
VCAA notice requirement was harmless.  As noted, subsequent to 
the Court's vacate of the March 2000 Board decision, VCAA notice 
letters were sent to the appellant in February and March 2004.  
The contents of the VCAA notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to respond to 
VA notices.  There have also been subsequent readjudications of 
the claims.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The Board recognizes that there has been no formal notice of the 
requirements of a claim for dependency and indemnity compensation 
(DIC) as outlined in Hupp v. Nicholson, 20 Vet. App. 1 (2006).  
However, the record clearly shows that the appellant has had 
actual knowledge of those requirements with the specificity 
discussed in Hupp.  The initial VCAA notice letters of February 
and March 2004 collectively advised the appellant of the 
essential elements of the DIC claim.  Moreover, as discussed in 
the following decision, the appellant has actual knowledge of the 
disability which was service-connected prior to the Veteran's 
death, but she is not claiming that such service-connected 
disability caused the Veteran's death.  The appellant's 
underlying legal arguments are based on contentions that the 
Veteran's cause of death is due to incidents that occurred during 
his period of service.  The record also shows that the appellant 
was represented by a national service organization and is 
presently represented by a private attorney, and arguments by 
such representatives on the appellant's behalf demonstrate a full 
understanding of the DIC elements addressed in Hupp.  No useful 
purpose would be served in this case by delaying appellate review 
for formal notice under Hupp when the facts demonstrate actual 
knowledge by the appellant.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by- case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records are on file, as are post- service 
private medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board 
notes that new evidence was received by the Board from the 
appellant in August 2008, and the appellant waived RO review of 
such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).

A VA opinion was obtained in May 2005 with regard to the issue of 
entitlement to service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
opinion obtained is thorough and contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that obtaining a further 
opinion is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to the 
issues on appeal.

I. Service connection for cause of death

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause 
of a Veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis (ALS), 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, light chain-associated (AL) amyloidosis, endometriosis, 
adverse effects on thyroid homeostasis, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 72 
Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The Veteran died in May 1997.  According to the Certificate of 
Death, the immediate cause of death was cholangitic carcinoma.

During the Veteran's lifetime, service connection was in effect 
for post-operative residuals, deviated septum, rated 
noncompensably disabling, effective July 1, 1977.

The appellant presents two theories of entitlement to support her 
claim of service connection for the cause of the Veteran's death.  
Initially, the appellant claims that during the Veteran's active 
service he was exposed to clororchis sinensis (a liver fluke 
parasite) in Vietnam which caused his cholangitic carcinoma.  A 
second theory of entitlement is that he was exposed to Agent 
Orange in Vietnam which caused his cholangitic carcinoma.

The Veteran's service treatment records reflect that he was 
treated on numerous occasions over his 20 years of active service 
for various health problems, including acute upper respiratory 
infections, viral and non-viral influenza, and gastroenteritis 
with stomach cramps and diarrhea.

Examination reports dated in June 1957, November 1961, April 
1962, May 1963, October 1963, October 1964, December 1966, July 
1967, October 1967, October 1968, September 1969, October 1970, 
September 1971, November 1972, October 1973, October 1964, 
November 1974, November 1975, and October 1976, reflect that the 
Veteran's abdomen and viscera were clinically evaluated as 
normal.  The examination reports do not reflect any liver 
disorders or symptomatology related to the liver.  On Reports of 
Medical History completed by the Veteran in March 1961, November 
1961, April 1962, December 1966, and July 1967, he checked the 
'No' box with regard to any stomach, liver or intestinal trouble.

Specifically, service treatment records reflect that in August 
1962, the Veteran complained of nausea, frontal headaches, 
weakness, and anorexia.  The examiner noted that because of the 
lack of correlating factors, there was no evidence of liver 
disease, and frontal sinusitis was suspected.  The May 1963 
examination report specifically reflects that he incurred 
gastroenteritis, acute in June 1962 and January 1963, however, 
the examiner noted that there were no complications and no 
sequelae.  On November 7, 1965, the Veteran complained of stomach 
cramps and diarrhea after a meal 'downtown' the previous evening.  
He reported that he had just arrived in the country.

His service treatment records do not reflect any medical 
diagnoses of liver disorder, intrahepatic bile duct disorder, or 
cholangitic carcinoma.  An April 1977 examination performed for 
retirement purposes, does not reflect any diagnoses or complaints 
related to the liver, nor does it reflect a diagnosis of 
cholangitic carcinoma.  His abdomen and viscera were clinically 
evaluated as normal, and an April 1977 Report of Medical History 
reflects that he checked the 'No' box with regard to any 
'stomach, liver or intestinal trouble.'

The evidence of record contains opinions of record dated in April 
1998 and June 1998, from the Veteran's treating physician, Dr. 
Seamus P. O'Reilly, M.D., Ph. D, an oncologist.  The April 1998 
and June 1998 letters are similar in nature, and provide a 
summary of the Veteran's medical history and an opinion regarding 
etiology of his cause of death.

Dr. O'Reilly stated that the Veteran was under his care for 
metastatic cholangiocarcinoma in 1997.  In the beginning of 1997, 
he developed abdominal pain.  A sonogram showed multiple liver 
lesions with the hepatic parenchyma.  A biopsy showed mucinous 
adenocarcinoma with features suggestive of an alimentary tract 
etiology.  Colonoscopy and upper GI endoscopy were performed to 
evaluate a primary tumor site.  These demonstrated achalasia 
which the Veteran had for 20 years, and which had been treated 
initially with rubber hose dilation followed by balloon dilation.  
There was no evidence of malignancy at this achalasia site, and 
therefore it was determined that it was a primary liver tumor.  
An ERCP was also done with biliary washings.  ERCP was negative 
and biliary cytology was negative.

Dr. O'Reilly noted that the Veteran had no past medical history, 
other than achalasia.  His mother, however, died of breast 
cancer, his father had a prior history of prostate cancer, and 
his maternal grandmother died of cancer.

Dr. O'Reilly referenced the Veteran's service in Vietnam, and 
noted the November 1965 service treatment record which reflected 
that the Veteran had abdominal pain and diarrhea which was 
treated with Kaopectate, and that the Veteran reported that he 
had recently eaten local food.

In March 1997, the Veteran was hospitalized with acute jaundice 
and fever.  In April 1997, a diagnosis of biliary sepsis 
complicated by severe hypotension was rendered, requiring broad 
spectrum antibiotic therapy.  An ERCP was repeated showing intra 
hepatic biliary duct obstruction with probably infected bile 
proximal to the obstruction.  His course was also complicated by 
the development of Trousseau's syndrome with bilateral deep 
venous thrombosis involving the deep venous system and the other 
involving the superficial venous system of the right and left 
legs, respectively.  He was treated with broad spectrum 
antibiotic therapy and was changed to Coumadin therapy.  His 
clotting recurred with Coumadin therapy, therefore, he was 
switched back to Heparin therapy.  His course continued to move 
downhill with a poor performance status and the development of 
pain related to liver capsular distention.  He underwent 
chemotherapy, however, he passed away in May 1997 after a very 
aggressive and difficult medical course.  The examiner opined 
that the Veteran suffered considerably during the last six weeks 
of his life with infection, the development of clotting and pain 
in his leg, and the requirement for Heparin therapy to treat 
this, and also pain related to liver capsular distention from his 
tumor.

Dr. O'Reilly opined that based on the Veteran's extensive medical 
work-up, he had cholangiocarcinoma.  While an autopsy was not 
performed in his case, Dr. O'Reilly opined that the absence of 
any extra hepatic primary tumor sites despite extensive 
radiologically and endoscopically evaluations and the subsequent 
clinical course with the development of intrahepatic biliary 
obstruction with recurrent biliary sepsis, were all consistent 
with the diagnosis of cholangiocarcinoma.

Dr. O'Reilly opined that in the majority of patients, the 
etiology of cholangiocarcinoma is unclear.  Patients in the 
United States have had inflammation of the lining of the biliary 
tree (sclerosing cholangitis) but in the majority of cases, the 
etiology is difficult to pinpoint.  In the Far East, including 
Japan, China, South Korea, Formosa, and Vietnam, the clonorchis 
sinensis (a liver fluke parasite) has been implicated leading to 
an infection with inflammation of the biliary tree, and 
subsequently, the development of a malignancy.  There is a 
latency associated with this so that it can take decades before 
the tumor is apparent.  Due to the Veteran's history of service 
in Vietnam, it is possible that he may have contracted this 
parasite at that time.  It is known that clonorchis sinensis has 
a very long life span (20 to 50 years).  Eating raw fish - common 
in Vietnam - is the major cause of clonorchis sinensis in the 
human body.  The diagnosis is made by finding fluke eggs in the 
Veteran's stool.  In the Veteran's case, his service treatment 
records show no testing or treatment beyond Compazine and 
Kaopectate.

Dr. O'Reilly also stated that it was also unclear whether or not 
Agent Orange exposure while in Vietnam may have contributed.  Dr. 
O'Reilly reviewed epidemiological studies with regard to 
contracting cancer and exposure to Agent Orange, and while there 
is not an increased incident of liver tumors in these patients, a 
significant issue exists with cholangiocarcinoma that it may also 
be attributable to being cancer from another site such as lung, 
colon, or pancreas.  It is a relatively rare tumor, and subject 
to misclassifications.

Dr. O'Reilly opined that it is clear that the Veteran had a 
terminal malignancy by the time he presented to him in March 1997 
related to the extensive nature of this tumor.  Treatment options 
were limited essentially to chemotherapy and supportive care, but 
neither were curative.  Liver transplantation was not an option.

In June 2005, an opinion was proffered by a VA physician.  The 
examiner referenced the November 7, 1965 service treatment record 
which reflected complaints of stomach cramps and diarrhea, 
however, noted that the entry was short and did not indicate what 
was ingested, nor did it provide any salient structure to the 
original complaint.  The examiner also referenced a November 11 
entry which noted 'diarrhea x 3-4/day' and 'cough.'  An 
examination focused principally on URI symptoms and he was 
treated conservatively.  The examiner noted that no other notes 
were found proximal to the those dates, with the next entry being 
on March 25, 1966.

The examiner referenced a prior contention made by the appellant 
that the food ingested by the Veteran was 'undoubtedly 
contaminated with flukes or trematodes.'  The examiner opined 
that there was no indication that the Veteran ate raw or uncooked 
freshwater fish, a source of infection, nor evidence of 
contamination.  The examiner noted that eating facilities, both 
on and off base, were regularly inspected by the Public Health 
Flights for food safety, hygiene, and cleanliness, and approved-
source listings were made available at in-briefing to new, 
especially exotic locations.  No mention was made as to whether 
the Veteran ate at an Air Force Public Health approved eating 
establishment or at an un-approved source.  Thus, the examiner 
opined that a discussion about 'undoubtedly contaminated' food 
could not take place as the assertion could not be proved or 
disproved.

The examiner noted that the notation of 'diarrhea' and a fuller 
explanation of the symptoms may have led to a better 
understanding of the etiology.  The examiner explained, however, 
that in discussing the case of the life cycles of C. sinensis or 
species of Opisthorchis, 'when infected raw fish is eaten...by a 
human, metacercariae ex-cyst in the duodenum, migrate through the 
common bile duct to the liver and remain in intrahepatic bile 
ducts. The worms mature in 3 - 4 weeks after which eggs appear in 
the stool.'  The examiner stated that there was no evidence in 
the literature to support near-onset diarrhea with ingestion of 
parasitic cysts of these species, as suggested.  Testing for this 
parasite in the event described, as had been suggested, would 
have been of little or no value acutely.

The examiner also opined that diarrhea of near, or relatively-
near onset could well have been from an infectious (viral, 
bacterial) or non-infectious source (stress, jet lag).  Travel 
and associated jet lag is a not uncommon cause of diarrhea or 
loose stools that may last for several days after arrival in a 
distant location.

The examiner reviewed the Veteran's service treatment records, 
which reflected an otherwise unremarkable medical course, except 
for achalasia and Grade III esophagitis in 1973.  The records 
reflected overall, relatively good health and no significant 
complaints related to other areas of the GI tract.  Further 
service clinical notes did not indicate chronic symptoms as 
related to the liver itself, or to longstanding clonorchiasis, 
such as repeated attacks of fever, chills, abdominal pain, 
jaundice, hepatomegaly, recurrent pyogenic cholangitis, 
gallstones, eosinophilia, hypercalcemia, or pancreatitis.  
Recurrent pyogenic cholangitis as it relates to parasitic 
infestation is typically related to heavy infestation of parasite 
loads which produce extensive damage to the bile ducts, with the 
literature replete with such details as it relates to endemic 
(repeated) exposures or infections.

The examiner referenced a notation by Dr. O'Reilly in the March 
1997 clinical records which reflected that the initial ERCP with 
biliary washings and cytology were reportedly negative.  The 
examiner explained that the literature indicates that late in 
disease when biliary obstruction has supervened, the diagnosis is 
made by identifying flukes in the bile ducts or gallbladder at 
surgery or in bile obtained by post-operative drainage or 
percutaneous aspiration.  Thus, biliary washings should have 
demonstrated the presence of organisms.

The examiner noted that the findings of review of the literature 
on the subject of trematode infestation and cholangiocarcinoma is 
established, principally in endemic populations (those living in 
Southeast Asia), as well as among immigrants from endemic areas 
who have moved to North America.  This is in keeping with Dr. 
O'Reilly's note that for the majority of patients, the etiology 
for the cholangiocarcinoma is unclear.

With regard to Agent Orange exposure, cholangiocarcinoma is not 
listed adjunct to Agent Orange.  The examiner noted that a clear 
association exists between exposure to the radiologic contrast 
agent Thorotrast and the subsequent cholangiocarcinoma, and the 
malignancy usually develops 30 to 35 years after exposure.  An 
increased incidence of cholangiocarcinoma has been less strongly 
associated with several occupations including the auto, rubber, 
chemical, and wood-finishing industries.

The examiner concluded, therefore, that the records are not 
compelling for an association between an isolated incident of 
ill-defined gastroenteritis as noted on the service treatment 
records, which may well have other, more plausible etiologies or 
explanations for occurrences, and ultimately developing 
cholangiocarcinoma.

In August 2008, Dr. O'Reilly submitted another letter containing 
a discussion and opinion with regard to the etiology of the 
Veteran's cause of death.  Dr. O'Reilly stated that since his 
prior June 1998 correspondence, there had been significant 
interest in cancer incidence in those who served in South East 
Asia during Vietnam, to include a recently published article in 
the journal 'Cancer' citing an increased risk of cancer in those 
who had been exposed to Agent Orange.  Dr. O'Reilly cited to the 
article 'Agent Orange and Cancer: An Overview for Clinicians by 
Professor Frumkin,' noting that epidemiological data related to 
cancer association with Agent Orange was reviewed for such 
article.  Dr. O'Reilly noted Dr. Frumkin's conclusion that there 
is sufficient evidence to support an association between Agent 
Orange and soft-tissue sarcoma.  Dr. O'Reilly noted that soft 
tissue sarcomas are relatively more common than hepatobiliary 
cancer, and several epidemiological studies concluded that 'small 
numbers limited further analyses of nasal, nasopharyngeal, and 
liver cancer.'  The small numbers were also limited by the 
latency of these agents, small sample sizes of the available 
studies, and the relatively young age of Veteran populations.  
Dr. O'Reilly noted that the Veteran died when he was 58.  Dr. 
O'Reilly concluded that there is reasonable cause to suspect that 
the Veteran's service was associated with the subsequent 
development of cholangiocarcinoma either related to parasite 
infection during service, or potentially to Agent Orange exposure 
as a carcinogen.

The evidence of record contains an August 2008 lay statement from 
R.E.K., a fellow soldier who served with the Veteran in Vietnam.  
R.E.K. attests that he and the Veteran frequently socialized and 
ate Asian food at off-base facilities that were not government 
approved or controlled in any fashion.

The appellant has also recently submitted a new lay statement 
from A.F.S., a retired service member with personal knowledge of 
the conditions concerning food for U.S. military in Vietnam.  
A.F.S. described that water borne diseases were present in the 
water supply and throughout the cooking process, 'nuoc mam' sauce 
was often consumed by service members and may be contaminated, 
septic tank systems were inadequate and overflowed easily, and 
the rat population along with unhygienic food stores contributed 
to frequent food poisoning.  The statement from A.F.S. refers to 
broad concerns of unhygienic factors impacting food consumed by 
service members, but makes no specific indication as to any event 
in which the specific Veteran in this case was known to consume a 
food presenting a demonstrated risk for a specific pathology 
related to the cause of his death.

Relatedly, the appellant recently submitted an internet article 
pertaining to 'nuoc mam,' a Vietnamese fish sauce containing 
fermented fish.  The Board notes, however, that neither this 
article nor the statement from A.F.S. shows that the Veteran 
actually consumed any contaminated 'nuoc mam' or that any such 
alleged contamination of fish sauce is the cause of any pathology 
pertinent to the cause of the Veteran's death.

Further, the appellant has submitted copies of photographs said 
to have been taken by the Veteran during his active service in 
Vietnam.  These photographs were submitted for the purpose of, as 
explained in the June 2010 written presentation, further 
illustrating the unsanitary eating conditions at the time and the 
proximity of the Veteran (and U.S. soldiers generally) to the 
local residents and local food.  The Board finds that the 
submitted photographs show that the photographer was on occasion 
near local persons, water, and some unspecified foods.  Such 
evidence does not establish that the Veteran consumed any 
particular food that was contaminated in a particular manner to 
pose a demonstrated risk for a specific pathology related to the 
cause of his death.

As set forth above, the appellant's initial theory of entitlement 
is that the Veteran's symptomatology related to gastroenteritis 
in service is indicative that he may have ingested a liver 
parasite in service when eating raw food.  Initially, the Board 
notes that service treatment records do not reflect that the 
Veteran ingested raw food in November 1965.  The clinical record 
simply reflects complaints of stomach cramping and diarrhea after 
eating 'downtown.'  Thus, he may have eaten local fare, however, 
there is no evidence that he ate raw food.  R.E.K. has attested 
that he and the Veteran ate local fare during service in Vietnam; 
however, such statement does not reflect that they consumed raw 
food.  However, even if the Board were to accept that the Veteran 
ate raw local fare on such occasion in November 1965 and other 
times during his period of service in Vietnam, there is also no 
evidence that the food ingested was contaminated with 'flukes or 
trematodes.'  Again, the clinical record of evidence does not 
support this claim.

Dr. O'Reilly explained that had proper testing been performed at 
the time of the bout of diarrhea, the fluke eggs would have 
appeared in the stool, however, the VA examiner explained that 
the worms mature in 3 to 4 weeks after which the eggs appear in 
the stool, and there is no medical literature to support a near-
onset case of diarrhea with ingestion of parasitic cysts.  Thus, 
any testing performed at that time would have been of little or 
no value.

As the VA examiner explained, the onset of diarrhea could have 
been indicative of simply a viral or bacterial infection, or a 
manifestation of jet lag and travel, as the service treatment 
record reflected that he had just arrived in Vietnam.

Based on a reading of the opinions of record, it is clear that 
neither Dr. O'Reilly nor the VA examiner were able to provide an 
opinion in terms of 'at least as likely as not' as to the 
etiology of the Veteran's cholangiocarcinoma.  Dr. O'Reilly 
specifically stated that in the majority of patients, the 
etiology of cholangiocarcinoma is unclear, and the etiology is 
difficult to pinpoint.

Dr. O'Reilly's opinion that the Veteran's cholangiocarcinoma may 
have been due to contraction of a parasite while serving in 
Vietnam is wholly speculative, and not supported by the medical 
evidence of record.  It only suggests that it is within the realm 
of medical possibility that the Veteran may have contracted a 
parasite, not that it is at least as likely as not that any such 
parasite caused the cholangiocarcinoma which ultimately caused 
the Veteran's death.  Both Federal regulation and case law 
preclude granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a possibility 
that his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

The Board also specifically acknowledges documentation submitted 
by the appellant entitled 'Statement of Principles concerning 
Opisthorchiasis' and the article from 'Vietnam Information for 
Science and Technology Advance' pertaining to early diagnosis and 
proper treatment of human liver flukes.

The 'Statement of Principles concerning Opisthorchiasis' treatise 
explains that opisthorchiasis can be related to operation service 
rendered by veterans, and the factors that must as a minimum 
exist before it can be said that a reasonable hypothesis has been 
raised connecting opisthorchiasis or death from opisthorchiasis 
with the circumstances of that service, are: (a) ingesting raw, 
undercooked, pickled, or smoked fish from one of the areas that 
were endemic for the trematodes Opisthorcis viverrini or 
Opisthorcis felineus; or (b) inability to obtain appropriate 
clinical management for the opisthorchiasis.  The treatise 
explains that opisthorchiasis is also associated with an 
increased risk for cholangiocarcinoma.  With regard to the 
article 'Vietnam Information for Science and Technology Advance' 
pertaining to human liver flukes, such article discusses the 
public health problems associated with liver fluke infection and 
uncooked or undercooked fish in East Asia and Eastern Europe, and 
the association between liver fluke infection and 
cholangiocarcinoma, to include the pathogenesis of liver fluke-
induced cholangiocarcinoma.  Such article discusses the high 
incidence of liver parasitic diseases in the Vietnamese 
population which, if left untreated, causes cholangiocarcinoma.

The appellant has recently made a new submission of internet 
articles in an express attempt (as stated in the June 2010 
letter) to further confirm the etiological relationship between 
the consumption of liver fluke infected fish in Southeast Asia 
and the development of biliary tract cancer / cholangiocarcinoma.

Such articles, however, cannot provide a basis for granting 
service connection.  As detailed, R.E.K. attested that he dined 
with the Veteran at local eateries; however, R.E.K. does not 
specifically attest that raw food was ingested while dining at 
local eateries or that any raw food was contaminated.  Even if 
the Veteran did consume raw fish at local eateries during 
service, there is no evidence that any such fish was contaminated 
with trematodes; and, there is no evidence of record that he had 
opisthorchiasis.  Service treatment records do not reflect that 
he exhibited any of the clinical features outlined in the 
'Statement of Principles concerning Opisthorchiasis' treatise 
that are associated with opisthorchiasis.  Moreover, 
opisthorchiasis is only associated with an increased risk for 
cholangiocarcinoma.  Such treatises only suggest that it is 
within the realm of medical possibility that the Veteran may have 
contracted a parasite, not that it is at least as likely as not 
that any such parasite caused the cholangiocarcinoma which 
ultimately caused the Veteran's death.  The Board cannot grant 
service connection predicated on a result of speculation or mere 
possibility.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (a medical treatise submitted by an appellant that only 
raises the possibility that there may be some relationship 
between sickle cell anemia and the veteran's fatal coronary 
artery disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).

There is otherwise no evidence of record in support of the claim 
that the Veteran ingested contaminated raw food.  The 
preponderance of the evidence, including consideration of the 
opinions of record, treatises, and lay statement, is against a 
finding that the Veteran's cholangiocarcinoma was in any manner 
related to service, including any ingestion of any causative 
organisms in Vietnam.

The Board acknowledges a May 2008 RO rating decision pertaining 
to another veteran that was submitted by the appellant in support 
of her appeal.  Such rating decision granted entitlement to 
service connection for cholangiocarcinoma.  A case, however, must 
be evaluated on the basis of evidence pertaining to that 
particular case, and the fact that a different claimant was 
granted benefits for the same disability cannot provide the basis 
for granting the present appeal.

As set forth above, the appellant has also claimed that the 
Veteran's cholangiocarcinoma which ultimately caused his death, 
was incurred as a result of his exposure to Agent Orange.  The 
Veteran's DD Form 214 reflects service in Vietnam.  In this 
regard, the Board acknowledges that a Veteran who served in 
Vietnam during the applicable time period is presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  
However, cholangiocarcinoma, is not among the disabilities listed 
in 38 C.F.R. § 3.309(e).  In that regard, the Board again notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition for 
which the Secretary has not specifically determined a presumption 
of service connection is warranted.  In fact, the Secretary has 
made a specific finding that such presumption is not warranted 
for hepatobiliary cancers.  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is warranted.  
In that regard, the Board notes that the Veteran's service 
treatment records are negative for a diagnosis of 
cholangiocarcinoma or notations of manifestations attributable to 
cholangiocarcinoma.  In fact, as noted, on an examination 
performed for separation purposes in April 1977, the abdomen and 
viscera were clinically evaluated as normal, and the Veteran 
denied any stomach, liver, or intestinal problems on a report of 
medical history completed by the Veteran that same month.  
Additionally, prior examinations did not reflect any diagnoses or 
symptomatology related to the liver or cholangiocarcinoma.  Based 
on the foregoing, it cannot be said that cholangiocarcinoma was 
present in service, nor was it aggravated by service.

As noted above, however, service connection may be granted for 
disease diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In that regard, 
the Board again notes that the Secretary has determined that 
there is no positive association between exposure to herbicides 
and the development of cholangiocarcinoma.  See Disease Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  In making this determination, the 
Secretary relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available.  Id.; see also 38 U.S.C.A. 
§ 1116(b)(2).  In April and June 1998, Dr. O'Reilly offered an 
opinion that based on the Veteran's history of service in 
Vietnam, it is unclear whether or not Agent Orange exposure may 
have contributed to his cholangiocarcinoma.  In August 2008, Dr. 
O'Reilly stated that there was reasonable cause to suspect that 
the Veteran's development of cholangiocarcinoma was potentially 
due to Agent Orange exposure as a carcinogen.  Such opinions, 
however, are speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' is 
not probative).  Moreover, such opinions are in direct 
contradiction with scientific information and analyses conducted 
with regard to disabilities that have a positive association with 
Agent Orange exposure.  Likewise, in the August 2008 opinion from 
Dr. O'Reilly, such opinion was based on a study pertaining to 
soft-tissue sarcoma.  The Board acknowledges that soft-tissue 
sarcoma is associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).  The Veteran, however, did not have soft-tissue 
sarcoma; he had cholangiocarcinoma, which is a hepatobiliary 
cancer.  Dr. O'Reilly could not point to a study which supported 
a relationship between hepatobiliary cancers and exposure to 
herbicides.  Thus, there is no probative medical evidence of 
record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the development 
of cholangiocarcinoma.

The Board has considered the appellant's lay contentions that the 
Veteran's cause of death was as a result of contraction of a 
parasite or exposure to Agent Orange while serving in Vietnam.  
The Board sympathizes with the appellant, recognizes her 
husband's service of twenty years, and understands fully the 
contentions set forth.  As noted though, as a layperson the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There 
is no medical evidence of record suggesting a connection between 
any contraction of a parasite and any in-service exposure to 
Agent Orange and the Veteran's cholangiocarcinoma.  Rather, the 
appellant's contentions of etiological connection are based on 
speculation.

In summary, as the disability which caused the Veteran's death 
was not shown in service or for many years thereafter, and 
because there is no competent evidence of record suggesting that 
the Veteran's death was related to his active service, including 
contraction of a parasite and exposure to Agent Orange, or any 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
service connection for the cause of the Veteran's death.

II. Dependents' Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the Veteran must 
have died of a service-connected disability, or had a service-
connected disability evaluated as permanently and totally 
disabling.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021(a).

As noted above, service connection was in effect for post-
operative residuals, deviated septum, rated noncompensably 
disabling, at the time of his death.  This disability has not 
been linked in any way to the cause of his death.  Furthermore, 
the Veteran was not evaluated as permanently and totally disabled 
for a period of 10 years prior to his death.  Thus, the appellant 
does not meet the basic requirements for educational assistance 
under the provisions of Chapter 35.  Accordingly, the Board finds 
that the appellant has not met the conditions for eligibility for 
survivors' and dependents' educational assistance under Title 38, 
Chapter 35, and there is no legal entitlement to the benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


